              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 1 of 11




 1                                                                       The Honorable Barbara J. Rothstein
 2

 3

 4

 5

 6
                                        UNITED STATES DISTRICT COURT FOR THE
 7                                        WESTERN DISTRICT OF WASHINGTON
                                                    AT SEATTLE
 8

 9   SONIA JOSEPH, individually and as
     Special Administrator of the ESTATE OF                          No. 2:20-cv-00771-BJR
10   GIOVONN JOSEPH-McDADE, and
     GIOVANNI McDADE, individually,                                  STIPULATION AND PROTECTIVE
11                                                                   ORDER
                                                       Plaintiffs,
12
                 v.
13
     CITY OF KENT, a Washington
14   municipality; CITY OF KENT POLICE
     DEPARTMENT; WILLIAM DAVIS;
15   MATTHEW RAUSCH; and JOHN DOES
     1-10,
16
                                                     Defendants.
17

18
     1. PURPOSES AND LIMITATIONS
19
                 Discovery in this action is likely to involve production of confidential, proprietary,
20
     or private information for which special protection may be warranted. Accordingly, the
21
     parties hereby stipulate to and petition the court to enter the following Stipulated Protective
22
     Order. The parties acknowledge that this agreement is consistent with LCR 26(c). It does
23
     not confer blanket protection on all disclosures or responses to discovery; the protection it
24
     affords from public disclosure and use extends only to the limited information or items that
25
     are entitled to confidential treatment under the applicable legal principles, and it does not
26
     presumptively entitle parties to file confidential information under seal.
27
     STIPULATION AND PROTECTIVE                                           KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 1                                                                           ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                             801 SECOND AVENUE, SUITE 1210
                                                                                    SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                      PHONE: (206) 623-8861
                                                                                         FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 2 of 11




 1   2. “CONFIDENTIAL” MATERIAL

 2               “Confidential” material shall include the following documents and tangible things

 3   produced or otherwise exchanged:

 4               1) Kent Police Department officer and employee personnel files, benefits files,

 5                      disciplinary files, or other employee files to the extent the documents, any

 6                      individual pages of a multi-page document, or any of their contents are exempt

 7                      under the Public Records Act 1;

 8               2) Complaints against Kent Police Department officers or employees to the extent

 9                      the documents, any individual pages of a multi-page document, or any of their

10                      contents are exempt under the Public Records Act 2;

11               3) Kent Police Department internal investigations;

12               4) Incident or investigation reports that contain non-party witness information;

13               5) The autopsy photographs for Giovonn Joseph-McDade;

14               6) All tax and financial records produced by Plaintiffs;

15               7) All medical records and treatment provider information produced by Plaintiffs.

16   3. SCOPE

17               The protections conferred by this agreement cover not only confidential material (as

18   defined above), but also (1) any information copied or extracted from confidential material;

19   (2) all copies, excerpts, summaries, or compilations of confidential material; and (3) any

20   testimony, conversations, or presentations by parties or their counsel that might reveal

21   confidential material. However, the protections conferred by this agreement do not cover

22   information that is in the public domain or becomes part of the public domain through trial

23
     1
       Pursuant to subsection 4.2 below, Plaintiffs, their counsel, and their representatives will not
24   disclose any documents or other files listed in this subsection without first discussing the potential
     disclosure with counsel for Defendants. If the parties cannot reach agreement on disclosure, the
25   parties will submit the requested disclosure to the court for resolution prior to any disclosure.
     2
       Pursuant to subsection 4.2 below, Plaintiffs, their counsel, and their representatives will not
26   disclose any documents or other files listed in this subsection without first discussing the potential
     disclosure with counsel for Defendants. If the parties cannot reach agreement on disclosure, the
27   parties will submit the requested disclosure to the court for resolution prior to any disclosure.
     STIPULATION AND PROTECTIVE                                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 2                                                                       ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                         801 SECOND AVENUE, SUITE 1210
                                                                                SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                  PHONE: (206) 623-8861
                                                                                     FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 3 of 11




 1   or otherwise.

 2   4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

 3               4.1          Basic Principles. A receiving party may use confidential material that is

 4   disclosed or produced by another party or by a non-party in connection with this case only

 5   for prosecuting, defending, or attempting to settle this litigation. Confidential material may

 6   be disclosed only to the categories of persons and under the conditions described in this

 7   agreement. Confidential material must be stored and maintained by a receiving party at a

 8   location and in a secure manner that ensures that access is limited to the person authorized

 9   under this agreement.

10               4.2          Disclosure of “CONFIDENTIAL” Information or Items.                              Prior to the

11   disclosure of any document or other item that may contain confidential information, the

12   parties agree to meet and confer with the opposing party regarding the potential disclosure.

13   If the parties cannot come to agreement regarding the disclosure, the parties agree to submit

14   the dispute to the Court pursuant to Section 6 of this agreement, below. Unless otherwise

15   ordered by the court or permitted in writing by the designating party, a receiving party may

16   disclose any confidential material only to:

17                            (a)          the receiving party’s counsel of record in this action, as well as

18   employees of counsel to whom it is reasonably necessary to disclose the information for

19   this litigation;

20                            (b)          the officers, directors, and employees (including in-house counsel) of

21   the receiving party to whom disclosure is reasonably necessary for this litigation, unless the

22   parties agree that a particular document or material produced is for Attorney’s Eyes Only

23   and is so designated;

24                            (c)          experts and consultants to whom disclosure is reasonably necessary

25   for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

26   (Exhibit A);

27                            (d)          the court, court personnel, and court reporters and their staff;
     STIPULATION AND PROTECTIVE                                                KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 3                                                                                ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                                  801 SECOND AVENUE, SUITE 1210
                                                                                         SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                           PHONE: (206) 623-8861
                                                                                              FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 4 of 11




 1                            (e)          copy or imaging services retained by counsel to assist in the

 2   duplication of confidential material, provided that counsel for the party retaining the copy

 3   or imaging service instructs the service not to disclose any confidential material to third

 4   parties and to immediately return all originals and copies of any confidential material;

 5                            (f)          during their depositions, witnesses in the action to whom disclosure

 6   is reasonably necessary and who have signed the “Acknowledgment and Agreement to Be

 7   Bound” (Exhibit A), unless otherwise agreed by the designating party or ordered by the

 8   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal

 9   confidential material must be separately bound by the court reporter and may not be

10   disclosed to anyone except as permitted under this agreement;

11                            (g)          the author or recipient of a document containing the information or a

12   custodian or other person who otherwise possessed or knew the information.

13               4.3          Filing Confidential Material.           Before filing confidential material or

14   discussing or referencing such material in court filings, the filing party shall confer with the

15   designating party to determine whether the designating party will remove the confidential

16   designation, whether the document can be redacted, or whether a motion to seal or

17   stipulation and proposed order is warranted. Local Civil Rule 5(g) sets forth the procedures

18   that must be followed and the standards that will be applied when a party seeks permission

19   from the court to file material under seal.

20   5. DESIGNATING PROTECTED MATERIAL

21               5.1          Exercise of Restraint and Care in Designating Material for Protection. Each

22   party or non-party that designates information or items for protection under this agreement

23   must take care to limit any such designation to specific material that qualifies under the

24   appropriate standards. The designating party must designate for protection only those parts

25   of material, documents, items, or oral or written communications that qualify, so that other

26   portions of the material, documents, items, or communications for which protection is not

27   warranted are not swept unjustifiably within the ambit of this agreement.
     STIPULATION AND PROTECTIVE                                              KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 4                                                                              ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                                801 SECOND AVENUE, SUITE 1210
                                                                                       SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                         PHONE: (206) 623-8861
                                                                                            FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 5 of 11




 1               Mass, indiscriminate, or routinized designations are prohibited. Designations that

 2   are shown to be clearly unjustified or that have been made for an improper purposed (e.g.,

 3   to unnecessarily encumber or delay the case development process or to impose unnecessary

 4   expenses and burdens on other parties) expose the designating party to sanctions.

 5               If it comes to a designating party’s attention that information or items that it

 6   designated for protection do not qualify for protecting, the designating party must promptly

 7   notify all other parties that it is withdrawing the mistaken designation.

 8               5.2          Manner and Timing of Designations. Except as otherwise provided in this

 9   agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated

10   or ordered, disclosure or discovery material that qualifies for protection under this

11   agreement must be clearly so designated before or when the material is disclosed or

12   produced.

13                            (a)          Information in documentary form: (e.g., paper or electronic

14   documents and deposition exhibits, but excluding transcripts of depositions or other pretrial

15   or trial proceedings). The designating party must affix the word “CONFIDENTIAL” to

16   each page that contains confidential material. If only a portion or portions of the material

17   on a page qualifies for protection, the producing party also must clearly identify the

18   protected portion(s) (e.g., by making appropriate markings in the margins).

19                            (b)          Testimony given in deposition or in other pretrial proceedings: the

20   parties and any participating non-parties must identify on the record, during the deposition

21   or other pretrial proceeding, all protected testimony, without prejudice to their right to so

22   designate other testimony after reviewing the transcript. Any party or non-party may, within

23   fifteen days after receiving the transcript of the deposition or other pretrial proceeding,

24   designate portions of the transcript, or exhibits thereto, as confidential. If a party or

25   non-party desires to protect confidential information at trial, the issue should be addressed

26   during the pre-trial conference.

27
     STIPULATION AND PROTECTIVE                                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 5                                                                             ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                               801 SECOND AVENUE, SUITE 1210
                                                                                      SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                        PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 6 of 11




 1                            (c)          Other tangible items: the producing party must affix in a prominent

 2   place on the exterior of the container or containers in which the information or item is

 3   stored the word “CONFIDENTIAL.” If only a portion or portions of the information or

 4   item warrant protection, the producing party, to the extent practicable, shall identify the

 5   protected portion(s).

 6               5.3          Inadvertent Failures to Designate. If timely corrected, an inadvertent failure

 7   to designate qualified information or items does not, standing alone, waive the designating

 8   party’s right to secure protection under this agreement for such material. Upon timely

 9   correction of a designation, the receiving party must make reasonable efforts to ensure that

10   the material is treated in accordance with the provisions of this agreement.

11   6. CHALLENGING CONFIDENTIALITY DESIGNATIONS

12               6.1          Timing of Challenges. Any party or non-party may challenge a designation

13   of confidentiality at any time.                   Unless a prompt challenge to a designating party’s

14   confidentiality designation is necessary to avoid foreseeable, substantial unfairness,

15   unnecessary economic burdens, or a significant disruption or delay of the litigation, a party

16   does not waive its right to challenge a confidentiality designation by electing not to mount a

17   challenge promptly after the original designation is disclosed.

18               6.2          Meet and Confer. The parties must make every attempt to resolve any

19   dispute regarding confidential designations without court involvement.                                Any motion

20   regarding confidential designations or for a protective order must include a certification, in

21   the motion or in a declaration or affidavit, that the movant has engaged in a good faith meet

22   and confer conference with other affected parties in an effort to resolve the dispute without

23   court action.               The certification must list the date, manner, and participants to the

24   conference. A good faith effort to confer requires a face-to-face meeting or a telephone

25   conference.

26

27
     STIPULATION AND PROTECTIVE                                             KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 6                                                                             ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                               801 SECOND AVENUE, SUITE 1210
                                                                                      SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                        PHONE: (206) 623-8861
                                                                                           FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 7 of 11




 1               6.3          Judicial Intervention. If the parties cannot resolve a challenge without court

 2   intervention, the designating party may file and serve a motion to retain confidentiality

 3   under Local Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The

 4   burden of persuasion in any such motion shall be on the designating party. Frivolous

 5   challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

 6   expenses and burdens on other parties) may expose the challenging party to sanctions. All

 7   parties shall continue to maintain the material in question as confidential until the court

 8   rules on the challenge.

 9   7. PROTECTED MATERIAL SUBPOENAED OR ORDER PRODUCED IN OTHER

10   LITIGATION

11               If a party is served with a subpoena or a court order issued in other litigation that

12   compels disclosure of any information or items designated in this action as

13   “CONFIDENTIAL,” that party must:

14               (a)          promptly notify the designating party in writing and include a copy of the

15   subpoena or court order;

16               (b)          promptly notify in writing the party who caused the subpoena or order to

17   issue in the other litigation that some or all of the material covered by the subpoena or order

18   is subject to this agreement. Such notification shall include a copy of this agreement; and

19               (c)          cooperate with respect to all reasonable procedures sought to be pursued by

20   the designating party whose confidential material may be affected.

21   8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

22               If a receiving party learns that, by inadvertence or otherwise, it has disclosed

23   confidential material to any person or in any circumstance not authorized under this

24   agreement, the receiving party must immediately (a) notify in writing the designating party

25   of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of

26   the protected material, (c) inform the person or persons to whom unauthorized disclosures

27   were made of all the terms of this agreement, and (d) request that such person or persons
     STIPULATION AND PROTECTIVE                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 7                                                                         ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                           801 SECOND AVENUE, SUITE 1210
                                                                                  SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                    PHONE: (206) 623-8861
                                                                                       FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 8 of 11




 1   execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as

 2   Exhibit A.

 3   9. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

 4   MATERIAL

 5               When a producing party gives notice to receiving parties that certain inadvertently

 6   produced material is subject to a claim of privilege or other protection, the obligations of

 7   the receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This

 8   provision is not intended to modify whatever procedure may be established in an

 9   e-discovery order or agreement that provides for production without prior privilege review.

10   The parties agree to the entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth

11   herein.

12   10. NON-TERMINATION AND RETURN OF DOCUMENTS

13               Within 60 days after the termination of this action, including all appeals, each

14   receiving party must destroy all confidential material, including all copies, extracts and

15   summaries thereof.

16               Notwithstanding this provision, counsel are entitled to retain one archival copy of

17   all documents filed with the court; trial, deposition, and hearing transcripts;

18   correspondence; deposition and trial exhibits; expert reports; attorney work product; and

19   consultant and expert work product, even if such material contains confidential material.

20               The confidentiality obligations imposed by this agreement shall remain in effect

21   until a designating party agrees otherwise in writing or a court orders otherwise.

22               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

23
     DATED: ___________________________ _________________________________
24                                            Attorneys for Plaintiff
25
     DATED: ___________________________ _________________________________
26                                                           Attorneys for Defendant
27
     STIPULATION AND PROTECTIVE                                  KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 8                                                                  ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                    801 SECOND AVENUE, SUITE 1210
                                                                           SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                             PHONE: (206) 623-8861
                                                                                FAX: (206) 223-9423
              Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 9 of 11




 1               PURSUANT TO STIPULATION, IT IS SO ORDERED

 2               IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production

 3   of any documents in this proceeding shall not, for the purposes of this proceeding or any

 4   other proceeding in any other court, constitute a waiver by the producing party of any

 5   privilege applicable to those documents, including the attorney-client privilege, attorney

 6   work-product protection, or any other privilege or protection recognized by law.

 7               Dated this 29th day of September, 2020.

 8

 9

10
                                                           A
                                                           Barbara Jacobs Rothstein
11                                                         U.S. District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
     STIPULATION AND PROTECTIVE                                KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 9                                                                ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                  801 SECOND AVENUE, SUITE 1210
                                                                         SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                           PHONE: (206) 623-8861
                                                                              FAX: (206) 223-9423
             Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 10 of 11




 1
                                                     EXHIBIT A
 2
                           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3
                 I, __________________________________ [print or type full name]. of
 4
     ____________________________________ [print or type full address], declare under
 5
     penalty of perjury that I have read in its entirety and understand the Stipulated Protective
 6
     Order that was issued by the United States District Court for the Western District of
 7
     Washington on _________ in the case of Sonia Joseph, et al. v. City of Kent, et al., Case
 8
     No. 2:20-cv-00771-BJR. I agree to comply with and to be bound by all the terms of this
 9
     Stipulated Protective Order and I understand and acknowledge that failure to so comply
10
     could expose me to sanctions and punishment in the nature of contempt. I solemnly
11
     promise that I will not disclose in any manner any information or item that is subject to this
12
     Stipulated Protective Order to any person or entity except in strict compliance with the
13
     provisions of this Order.
14
                 I further agree to submit to the jurisdiction of the United States District Court for the
15
     Western District of Washington for the purpose of enforcing the terms of this Stipulated
16
     Protective Order, even if such enforcement proceedings occur after termination of this
17
     action.
18

19
     Date: ________________________________
20

21   City and State where sworn and signed: ________________________________

22   Printed name: ________________________________

23
     Signature: ________________________________
24

25

26

27
     STIPULATION AND PROTECTIVE                                      KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 10                                                                     ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                        801 SECOND AVENUE, SUITE 1210
                                                                               SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                 PHONE: (206) 623-8861
                                                                                    FAX: (206) 223-9423
             Case 2:20-cv-00771-BJR Document 20 Filed 09/29/20 Page 11 of 11



                 DATED: September 29, 2020
 1
                                                     KEATING, BUCKLIN & McCORMACK, INC., P.S.
 2

 3
                                                     By: /s/ Derek C. Chen
 4
                                                     Derek C. Chen, WSBA #49723
 5                                                   Attorney for Defendants

 6                                                   801 Second Avenue, Suite 1210
                                                     Seattle, WA 98104
 7                                                   Phone: (206) 623-8861
 8                                                   Fax: (206) 223-9423
                                                     Email: dchen@kbmlawyers.com
 9

10                                                   SCHROETER, GOLDMARK & BENDER
11

12                                                   By: /s/ Craig A. Sims
                                                     (signed per email permission of 9/27/2020)
13
                                                     Craig A. Sims, WSBA # 28267
14                                                   Kaitlin T. Wright, WSBA #45241
                                                     Attorneys for Plaintiffs
15
                                                     810 Third Avenue
16                                                   Seattle, WA 98104
                                                     Phone (206) 622-8000
17
                                                     Fax (206) 682-2305
18                                                   Email: csims@sgb-law.com
                                                     Email: wright@sgb-law.com
19

20

21

22

23

24

25

26

27
     STIPULATION AND PROTECTIVE                                         KEATING, BUCKLIN & MCCORMACK, INC., P.S.
     ORDER - 11                                                                        ATTORNEYS AT LAW
     2:20-cv-00771-BJR                                                           801 SECOND AVENUE, SUITE 1210
                                                                                  SEATTLE, WASHINGTON 98104
     1036-00020/Joseph Stipulated Protective Order                                    PHONE: (206) 623-8861
                                                                                       FAX: (206) 223-9423
